DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement and applicant arguments/remarks, filed 08/09/2021, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-13, the drawn to compositions comprising thermoplastic polymer, plasticizer, flavoring agent, and active ingredient.  The traversal is on the ground(s) that the search and examination of all the claims in the application can be made without serious burden, i.e., do not place an undue burden on the examiner.  This is not found to be persuasive, because in the present case (MPEP § 808.02): (a)  Separate classification of identified inventions shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also required a separate field of search (searching different classes/subclasses and employing different search queries);  (b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter and the search for each innovation is not co-extensive particularly with regard to the literature search.  Reference that would anticipate the invention of one group would not anticipate or even make obvious another group;  (c) The burden also resides in the examination of independent claim sets for clarity, enablement and double patenting issues.  The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed December 9, 2019, does not claim benefit of a domestic or foreign priority.   
Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
The specification comprises references on foreign applications and a publications (e.g., Pages 1, 3, 14-22, 28).  The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper.  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(g).  Clarification is required.
The use of the trademarks/trade names has been noted in this application (Pages 2, 3, 12, 24-25).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does 

Information Disclosure Statement
The information disclosure statement, filed on 08/09/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
The information disclosure statement does not include Certificate Statement and Privacy Act Statement (MPEP 609), and also does not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  

Claim Objections
Claims 1, 6-7, and 11 are objected to because of the following informalities:  
It is suggested that in claims 1 and 11 the term “substantially free of” should be corrected/clarified to “comprises less than 1 wt% of” (Page 12 in specification) for clarity.  
Clam 6 recites the phrase “wherein the at least one plasticizer comprises a plasticizer” that should be corrected to “wherein the at least one plasticizer is selected from” for clarity.   
Claim 7 comprises the typographic error “comprising:” that needs to be corrected to “comprising”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rajewski et al., US 2013/0005831 (cited in IDS; hereinafter referred to as Rajewski).
Rajewski teaches orally dissolving core-shell capsules (Abstract).  Rajewski teaches that the shells may include (based on total capsule shell solids): 
50-99 wt % of pullulan (i.e., thermoplastic polymer; Claims 1, 2; Para.0005. 0028 as applied to claims 1, 2, 5, 12);
0.1-20 wt% of a plasticizer such as glycerol/glycerin, propylene glycol, polyvinyl alcohol, sorbitol, maltitol, etc. (Claims 6, 7; 18; Para. 0007, 0030); 
0.1-35 wt% of sorbitol, mannitol, xylitol, maltitol, and/or isomalt identified in the present application as plasticizer (Claims 8-10, 19; Para. 0008, 0031 as applied to claims  1, 6-7, 12); 
up to 5 wt% of flavoring agent, sweetener
less than 20 wt% of maltodextrin, guar gum, gum arabic, cellulose derivatives identified in the present application as thermoplastic polymer (Claims 13, 20; Para. 0010, 0032 as applied to claims 1-3, 5). 
Further, Rajewski teaches that said capsule includes a fill formulation (i.e., core) that may include a large variety of drugs/pharmaceuticals or salts thereof (Para. 0051, 0054-0092, 0103, 0104), nicotine (Para. 0062), vitamins (Para. 0093), and provides examples of compositions, wherein no tobacco is present (Examples 1-6 as applied to claims 1, 9-11, 13).  Rajewski further teaches that said fill formulations may also include (by the weight of capsule fill):
hydroxypropyl cellulose, hydroxypropyl methylcellulose, gum acacia, polyvinyl alcohol, polyvinylpyrrolidone identified in the instant application as thermoplastic polymers (Para. 0096, 0099 as applied to claims 1-5);
mannitol, sorbitol, xylitol (Para. 0098), polyethylene glycols identified in the instant application as plasticizer (Para. 0100 as applied to claims 1, 6-7);
0.1-70 wt% of sweetener, 0.1-5 wt% of flavoring agent (Para. 0103, 0104 as applied to claim 1).   
Therefore, cited prior art teaches compositions comprising compounds as instantly claimed.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977).  Regarding the claims 4 and 8, it is also noted that the cited prior art teaches the compounds of identical chemical structure, therefore the properties applicant discloses and/or claims are necessarily 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gao et al., US 2014/0332013 (cited in IDS) - teaches oral products that may include hydroxypropyl cellulose, hydroxypropyl methylcellulose, pullulan, xanthan gum, polyvinylpyrrolidone, polyethylene oxide, maltodextrin (i.e., thermoplastic polymer) in combination with propylene glycol, glycerine, sorbitol, xylitol, mannitol, maltitol, isomalt, erythritol (i.e., plasticizer), flavorants, nicotine or its salt, sweeteners, fillers.
Marshal et al., US 2015/0101627 (cited in IDS) - teaches oral tobacco compositions comprising gum arabic (i.e., thermoplastic polymer) in combination with isomalt, erythritol, maltitiol, glycerine (i.e., plasticizer), salt, flavorant, and comprise no tobacco, but only tobacco derived nicotine in an amount of 2.26 wt% (Examples 5, 11-17). 
Rudolph et al., US 2011/0129517 (cited in IDS) – teaches tablettable chewing gums comprising nicotine or its salt; povidone/polyvinylpyrrolidone, hydroxypropyl cellulose, hydroxypropyl methylcellulose, arabic gum, xanthan gum (i.e., thermoplastic polymer) in glycerine/glycerol, polyethylene glycol, propylene glycol, maltitol, sorbitol, mannitol, xylitol, erythritol (i.e., plasticizer), flavors, filler.
Bruun, US 2019/0255035 - teaches nicotine pouches comprising nicotine (i.e., active ingredient); polyvinylpyrrolidone, xantham gum, polyvinylpyrolidone, polyvinyl alcohol (i.e., thermoplastic polymer); sorbitol, erythritol, xylitol, maltitol, mannitol, isomalt, polyethylene glycols, propylene glycol (i.e., plasticizer); sweeteners, flavors; and that is free of tobacco.  
Cantrell et al., US 2013/263870 (cited in IDS) - teaches tobacco compositions comprising gum arabic, xanthan gum, maltodextrin, hydroxypropyl cellulose, hydroxypropyl methylcellulose (i.e., thermoplastic polymer) in combination with isomalt, erythritol, maltitiol, mannitol, xylitol, glycerine, propylene glycol (i.e., plasticizer), salt, flavorant, fillers.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/706,968; (2) copending Application No. 16/707,343; (3) copending Application No. 16/707,637; (4) copending Application No. 16/728271; (5) copending Application No. 17/205,800. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A composition comprising (1) hydroxypropyl cellulose, hydroxypropyl methylcellulose, maltodextrin, xanthan gum, gum arabic (i.e., thermoplastic polymer); (2) isomalt, sorbitol, erythritol, maltitol, mannitol, xylitol, glycerin, propylene glycol (i.e., plasticizers);  (3) flavoring and active agents; (4) sweeteners, salts, fillers; and (5) can be free of tobacco material.  
This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615